DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed July 29, 2022.  Claims 1-14 and 16-21 are pending in the application.  As such, Claims 1-14 and 16-21 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4. 	Applicant’s arguments and amendments in the Amendment filed July 29, 2022 (herein “Amendment”) with respect to rejections of Claims 1-14 and 16-21 under 35 U.S.C. 103 have been fully considered, but are moot in view of the new ground of rejection based on U.S. Patent App. Pub. No. 20190188212 (Miller et al.).

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-14 and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to recite “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”  (Claims 9, 16, and 18 are amended in a similar manner.)  It is unclear what term the phrases “related to conditional probability distribution and output by the first entity resolution model” and “associated with the one or more portions of the unlabeled input data” are meant to modify.  For example,  “associated with the one or more portions of the unlabeled input data” could refer to the “one or more entropy values” or the “conditional probability distribution.”  For the purposes of examination herein, it will be assumed that this feature reads “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, the one or more entropy values related to conditional probability distribution and output by the first entity resolution model, and the one or more entropy values associated with the one or more portions of the unlabeled input data.”  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, 7, 9, 10, 12, 14, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190171944 (Lu) in view of U.S. Patent App. Pub. No. 20180330280 (Erenrich et al, hereinafter “Erenrich”) and U.S. Patent App. Pub. No. 20190188212 (Miller et al., hereinafter “Miller”).
With regard to Claim 1, Lu describes:
“A computer-implemented method, the method comprising:
processing input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; and (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.)
performing one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets; (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
wherein the method is carried out by at least one computing device.  (Lu, paragraph 26)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model, and wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erenrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erenrich.
Lu in view of Erenrich does not describe “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”
However, paragraph 140 of Miller describes identifying portions of unlabeled data using entropy values.  Paragraph 143 describes that the entropy values are “related to” a conditional probability distribution.  Paragraph 140 describes that the entropy values are “associated with” the unlabeled data portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entropy values as described by Miller into the system of Lu in view of Erenrich to provide more efficient training of a model, as described in paragraph 140 of Miller.
	With regard to Claim 2, Lu describes “the one or more datasets comprise an amount of labeled data less than a given threshold.”  Paragraph 21 of Lu describes that all the data used could be unlabeled data, which would be zero labeled data.
	With regard to Claim 3, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erenrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erenrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erenrich.
	With regard to Claim 5, Lu describes “the trained neural network entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.
	With regard to Claim 7, Lu describes “generating the first entity resolution model by training, via one or more deep learning techniques, a neural network model with labeled input data.”  Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data.
With regard to Claim 9, Lu describes:
“A computer program product comprising a computer readable storage medium having program instructions embodied therewith (Lu, paragraph 63.), the program instructions executable by a computing device to cause the computing device to:
process input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
train, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
perform one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets. (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
Lu does not describe “identify one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model, wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”  
However, Erenrich describes:
“identify one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erenrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erenrich.
Lu in view of Erenrich does not describe “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”
However, paragraph 140 of Miller describes identifying portions of unlabeled data using entropy values.  Paragraph 143 describes that the entropy values are “related to” a conditional probability distribution.  Paragraph 140 describes that the entropy values are “associated with” the unlabeled data portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entropy values as described by Miller into the system of Lu in view of Erenrich to provide more efficient training of a model, as described in paragraph 140 of Miller.
With regard to Claim 10, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erenrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erenrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erenrich.
	With regard to Claim 12, Lu describes “the trained neural network entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.
	With regard to Claim 14, Lu describes “the program instructions executable by a computing device further cause the computing device to: generate the first entity resolution model by training, via one or more deep learning techniques, a neural network model with labeled input data.”  Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data.
With regard to Claim 16, Lu describes:
“A system comprising:
a memory; (Lu, paragraph 63) and
at least one processor (Lu, paragraph 63) operably coupled to the memory and configured for:
processing input data via a first entity resolution model, wherein the input data comprise labeled input data and unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the neural network entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
performing one or more entity resolution tasks by applying the trained neural network entity resolution model to one or more datasets. (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model, wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a neural network entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the first entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erenrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erenrich.
Lu in view of Erenrich does not describe “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”
However, paragraph 140 of Miller describes identifying portions of unlabeled data using entropy values.  Paragraph 143 describes that the entropy values are “related to” a conditional probability distribution.  Paragraph 140 describes that the entropy values are “associated with” the unlabeled data portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entropy values as described by Miller into the system of Lu in view of Erenrich to provide more efficient training of a model, as described in paragraph 140 of Miller.
	With regard to Claim 17, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erenrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erenrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erenrich.
With regard to Claim 21, Lu describes “software implementing the method is provided as a service in a cloud environment.” The Abstract of Lu describes that the disclosed invention can be practiced in a cloud environment.

9.	Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erenrich and Miller and further in view of U.S. Patent App. Pub. No. 20160328386 (Cross et al, hereinafter “Cross”).
	With regard to Claim 4, Lu in view of Erenrich and Miller does not explicitly describe “said training the neural network entity resolution model comprises constructing a vector representation of each of the entity record pairs by leveraging word embeddings.”  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using word embeddings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include word embeddings as described by Cross into the system of Lu in view of Erenrich and Miller to make it easier to determine similarities between words, as described in paragraph 17 of Cross.
With regard to Claim 11, Lu in view of Erenrich and Miller does not explicitly describe “said training the neural network entity resolution model comprises constructing a vector representation of each of the entity record pairs by leveraging word embeddings.”  However, paragraph 43 of Cross describes a neural network that is trained to generate vectors using word embeddings.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include word embeddings as described by Cross into the system of Lu in view of Erenrich and Miller to make it easier to determine similarities between words, as described in paragraph 17 of Cross.

10.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erenrich and Miller and further in view of U.S. Patent App. Pub. No. 20190318261 (Deng et al, hereinafter “Deng”).
With regard to Claim 6, Lu in view of Erenrich and Miller does not explicitly describe “fine-tuning the neural network entity resolution model by labeling, via manual input, one or more uncertain portions of the processed input data.”  However, Paragraph 72 of Deng describes receiving a manual label input from a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the manual label input as described by Deng into the system of Lu in view of Erenrich and Miller to provide data on inputs that carry valuable new information to supplement the labeled data already stored, as described in paragraph 72 of Deng.
With regard to Claim 13, Lu in view of Erenrich and Miller does not explicitly describe “the program instructions executable by a computing device further cause the computing device to: fine-tune the neural network entity resolution model by labeling, via manual input, one or more uncertain portions of the processed input data.”  However, Paragraph 72 of Deng describes receiving a manual label input from a user.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the manual label input as described by Deng into the system of Lu in view of Erenrich and Miller to provide data on inputs that carry valuable new information to supplement the labeled data already stored, as described in paragraph 72 of Deng.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erenrich and Miller and further in view of U.S. Patent App. Pub. No. 20200252600 (Tseng et al, hereinafter “Tseng”)
With regard to Claim 8, Lu in view of Erenrich and Miller does not explicitly describe “the one or more deep learning techniques comprise learning an attribute-agnostic and transferable neural network model from multiple source datasets using dataset adaptation.”  However, paragraph 24 and 25 of Tseng describe that a category-agnostic feature extraction block 202 and a category-specific viewpoint estimation block 204 are trained using a training set Strain containing a finite set of object categories.  Multiple data sets are used, which causes adaptation of the model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include training the category-agnostic model as described by Tseng into the system of Lu in view of Erenrich and Miller to assist in creating new categories when they are encountered, as described in paragraph 25 of Tseng.

12.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Erenrich and Miller and further in view of U.S. Patent App. Pub. No. 20210056388 (Karg et al, hereinafter “Karg”)
With regard to Claim 18, Lu describes:
“A computer-implemented method, the method comprising steps of:
processing input data via a [[randomly initialized]] model, wherein the input data comprise unlabeled input data; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using labelled data, unlabeled data, or semi-labelled data.)
training, using (i) the one or more portions of the unlabeled input data and (ii) one or more deep learning techniques, the [[randomly initialized]] entity resolution model; (Lu, paragraph 21 describes that entity resolution is performed by trained classifiers, which may be trained using classification or clustering algorithms (cited as “one or more deep learning techniques”) and unlabeled data.) and
performing one or more entity resolution tasks by applying the trained [[randomly initialized]] entity resolution model to one or more datasets; (Lu, paragraph 21 describes that the entity resolution across the document is conducted after the entity extraction and recognition.)
wherein the steps are carried out by at least one computing device.  (Lu, paragraph 63)
Lu does not describe “identifying one or more portions of the [[unlabeled]] input data to be used in training a randomly initialized entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the randomly initialized entity resolution model, wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data.”  
However, Erenrich describes:
“identifying one or more portions of the [[unlabeled]] input data to be used in training a [[randomly initialized]] entity resolution model, wherein said identifying comprises applying one or more active learning algorithms to the [[randomly initialized]] entity resolution model.”  (Erenrich, paragraph 21 describes that supervised active learning may be used to train an entity resolution system.  Paragraph 21 of Lu describes training with unlabeled data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the supervised active learning as described by Erenrich into the system of Lu to provide a powerful and efficient method of developing and improving machine learning models, as described in paragraph 21 of Erenrich.
Lu in view of Erenrich does not describe “wherein the one or more portions of the unlabeled input data are identified based at least in part on one or more entropy values, related to conditional probability distribution and output by the first entity resolution model, associated with the one or more portions of the unlabeled input data” and a “randomly initialized entity resolution model.”  
However, paragraph 140 of Miller describes identifying portions of unlabeled data using entropy values.  Paragraph 143 describes that the entropy values are “related to” a conditional probability distribution.  Paragraph 140 describes that the entropy values are “associated with” the unlabeled data portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entropy values as described by Miller into the system of Lu in view of Erenrich to provide more efficient training of a model, as described in paragraph 140 of Miller.
Lu in view of Erenrich and Miller does not explicitly describe a “randomly initialized entity resolution model.”  However, paragraph 43 of Karg describes randomly initializing a neural network model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the randomly initialized model as described by Karg into the system of Lu in view of Erenrich and Miller to help create a new generation of a neural network, as described in paragraph 43 of Karg.
With regard to Claim 19, Lu does not explicitly describe “the one or more deep learning techniques comprise implementing distributed representations of entity record pairs for classification.”  However, paragraph 29 of Erenrich describes an entity resolution system that pairs data from a first and a second list. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entity record pairs as described by Erenrich into the system of Lu to determine a canonical name for the location and associate all of the records in the cluster with the canonical name, as described in paragraph 29 of Erenrich.
	With regard to Claim 20, Lu describes “the trained [[randomly initialized]] entity resolution model comprises a recurrent neural network model.”  Paragraph 48 of Lu describes that a recurrent neural network may be used in the described invention.  Lu in view of Erenrich does not explicitly describe a “randomly initialized entity resolution model.”  However, paragraph 43 of Karg describes randomly initializing a neural network model.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the randomly initialized model as described by Karg into the system of Lu in view of Erenrich to help create a new generation of a neural network, as described in paragraph 43 of Karg.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20200202210 (Kushnir et al.) describes a device that also identifies unlabeled data using entropy values.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656